DETAILED ACTION

This Office action is a reply to the amendment filed on 4/20/2022. Currently, claims 1-22 are pending and are under consideration.

Drawings
The drawings were received on 4/20/2022. These drawings are acceptable for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16-17 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2824578 A1 (‘FR ‘578’) (as cited by applicant).
Claim 1, FR ‘578 provides a fall prevention system for a ladder comprising:
an anchor plate 11 coupled to a nonplanar roof (Fig. 2; the roof has a peak and thus is inherently a nonplanar roof, as exceedingly broadly claimed);
a rope 18 coupled at one end (end of rope 18; Fig. 1) to the anchor plate (rope 18 is coupled at one end thereof to the anchor plate 11; Fig. 1);
a fastener 28 for coupling another end of the rope (another end of 18; Fig. 1) to at least one rung of the ladder (fastener 28 is capable of coupling another end of the rope 18 to at least one rung 107 of the ladder; Fig. 3, and thus FR ‘578 meets the intended use limitation); and
a rope grab (“a special eyelet” machine translation page 1, third paragraph) slidably coupled to the rope between the anchor plate and the fastener (“a special eyelet sliding along the lifeline when the operator moves on the roof during his activities. In the event of the operator falling, an appropriate device blocks the eyelet on the lifeline to interrupt the fall” machine translation page 1, third paragraph).  
Claim 2, FR ‘578 further provides a lanyard coupled to the rope grab (page 1, lines 24-33; machine translation page 1, third paragraph).
Claim 3, FR ‘578 further provides a harness coupled to the lanyard (page 1, lines 24-33; machine translation page 1, third paragraph).
Claim 16, FR ‘578 provides a fall prevention system for a ladder having a vertical portion and a nonvertical portion comprising:
an anchor bar 13 coupled to at least the nonvertical portion of the ladder (coupled to nonvertical portion 107 of ladder 13; Fig. 3; note that the anchor bar being coupled to at least the nonvertical portion of the ladder positively recites the ladder and thus the claim was treated as requiring the ladder having a vertical portion and a nonvertical portion; further note that the vertical portion of the ladder was treated as portion 6);
a rope 18 coupled to the anchor bar (Fig. 3);
a fastener 28 for coupling another end of the rope (one end of rope 18; Fig. 1) to at least one rung of the ladder (a fastener 28 is located on each anchor bar 13 at each end of the rope for coupling to at least one rung, see 107 in Fig. 3—of the ladder); and
a rope grab (“a special eyelet” machine translation page 1, third paragraph) slidably coupled to the rope between the anchor bar and the fastener (“a special eyelet sliding along the lifeline when the operator moves on the roof during his activities. In the event of the operator falling, an appropriate device blocks the eyelet on the lifeline to interrupt the fall” machine translation page 1, third paragraph).  
Claim 17, FR ‘578 further provides a lanyard coupled to the rope grab (page 1, lines 24-33; machine translation page 1, third paragraph), and a harness coupled to the lanyard (page 1, lines 24-33; machine translation page 1, third paragraph).
Claim 21, FR ‘578 further provides wherein the rope comprises: a vertical portion 6 along the ladder (Fig. 1; note that vertical lacks a point of directional reference with respect to any other claim element and thus the direction of 6 was treated as vertical with respect to, for example a horizontal rung 107) and a nonvertical portion 107 along the roof (Figs. 1-3; note that 107 extends in a horizontal direction along the roof).
Claim 22, FR ‘578 further provides wherein the rope comprises: a vertical portion 6 along the ladder (Fig. 1; note that vertical lacks a point of directional reference with respect to any other claim element and thus the direction of 6 was treated as vertical with respect to, for example a horizontal rung 107) and a nonvertical portion 107 along the roof (Figs. 1-3; note that 107 extends in a horizontal direction along the roof).
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of O’Donnell (US 8511036).
Claim 4, FR ‘578 teaches all the limitations of claim 1 as above, but is silent as to the anchor plate being sized to fit across and to secure to at least two ribs extending downward from a peak of the nonplanar roof. However, O’Donnell teaches a fall prevention system comprising an anchor plate 201 being sized to fit across and to secure to at least two ribs (roof sheet 205 to which 201 is fastened—is corrugated and thus constitutes at least two ribs; col. 8, lines 53-54; Fig. 13) extending downward from a peak of a nonplanar roof (peak of roof shown in Fig. 13). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the anchor plate being sized to fit across and to secure to at least two ribs extending downward from a peak of the nonplanar roof, with the reasonable expectation of using the fall prevention system on a roof with ribs, as taught by O’Donnell.
Claim 6, FR ‘578 teaches all the limitations of claim 1 as above, but is silent as to the anchor plate being trapezoidal in shape. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the anchor plate being trapezoidal in shape, with the reasonable expectation of being able to install the anchor plate at the peak of a roof, as taught by O’Donnell, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 7, as modified above, the combination of FR ‘578 and O’Donnell teaches all the limitations of claim 4, and further teaches wherein the anchor plate further comprises a plurality of orifices (O’Donnell 216, 217) through the anchor plate and along at least two edges of the anchor plate (O’Donnell Fig. 13).  
Claim 9, as modified above, the combination of FR ‘578 and O’Donnell teaches all the limitations of claim 7, and further teaches wherein each of the orifices receive a bolt passing through the anchor plate and a hole through at least one of the ribs (O’Donnell col. 9, lines 39-42; bolts passing through 216, 217—must pass through 205 to reach 204; Fig. 13).  
Claim 10, as modified above, the combination of FR ‘578 and O’Donnell teaches all the limitations of claim 9, and further teaches wherein the bolt additionally passes through at least one washer (O’Donnell col. 9, lines 39-42; Fig. 13).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of O’Donnell (US 8511036) as above and further in view of CA 280436 (‘CA ‘436’) (as cited by applicant).
Claim 5, FR ‘578 and O’Donnell teach all the limitations of claim 5 as above. FR ‘578 does not teach the anchor plate being planar. However, CA ‘436 teaches a fall prevention system comprising an anchor plate 110 being planar (110 is planar; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try changing the shape of the anchor plate to be planar, with the reasonable expectation of attaching the anchor plate to various surfaces, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of O’Donnell (US 8511036) as above and further in view of JP 2011174301 (‘JP ‘301’) (as cited by applicant).
Claim 8, FR ‘578 and O’Donnell teach all the limitations of claim 7 as above. FR ‘578 does not teach orifices comprise slotted holes. However, JP ‘301 teaches a fall prevention system comprising an anchor plate comprising a plurality of orifices 23 through the anchor plate and along at least two edges of the anchor plate (Fig. 2), wherein the orifices comprise slotted holes (holes 23 are slotted; Fig. 2) that when the anchor plate is installed on a nonplanar roof, the slotted holes are transverse to ribs T1. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a plurality of orifices through the anchor plate and along at least two edges of the anchor plate, wherein the orifices comprise slotted holes that when the anchor plate is installed on the nonplanar roof, the slotted holes are transverse to the ribs, with the reasonable expectation of allowing adjustable attachment to roofs with elements spaced apart at various intervals.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of O’Donnell (US 8511036) as above and further in view of Gilles-Gagnon et al. (US 8387319) (‘Gilles-Gagnon’).
Claim 11, FR ‘578 and O’Donnell teach all the limitations of claim 10 as above. FR ‘578 does not teach wherein at least one washer seals a hole through at least one rib. However, Gilles-Gagnon teaches a roof anchoring system comprising at least one washer 82 sealing a hole through the at least one rib (col. 5, lines 28-48; Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using a washer that seals the hole through the at least one of the ribs, with the reasonable expectation of further preventing water from penetrating through the surface where the fall prevention system is anchored.  
Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant).
Claim 12, FR ‘578 teaches all the limitations of claim 1 as above, but does not teach the anchor plate being integrally formed with the nonplanar roof. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the anchor plate being integrally formed with the nonplanar roof, with the reasonable expectation of negating the need to install the fall prevention system after construction of the structure when one is needed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 18, FR ‘578 teaches all the limitations of claim 16 as above, but does not teach the anchor bar being integrally formed with the ladder. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the anchor bar being integrally formed with the ladder, with the reasonable expectation of negating the need to install the fall prevention system after construction of the structure when one is needed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claims 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of KR 101209868 (‘KR ‘868’) (as cited by applicant).
Claim 13, FR ‘578 teaches all the limitations of claim 1 as above. FR ‘578 does not teach the fastener comprising at least two rope clips. However, KR ‘868 teaches a fastener comprising at least two rope clips (128; Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using a fastener that comprises at least two rope clips, with the reasonable expectation of using known materials to secure the rope to the ladder.
Claim 14, FR ‘578 further teaches a connection loop (27 acting as a connection loop), but does not teach wherein the rope couples to the anchor plate using a shackle. However, KR ‘868 teaches a rope coupling to an anchor plate using a connection loop and a shackle 124. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to couple the rope to the anchor plate using a connection loop and a shackle, with the reasonable expectation of coupling the rope to the anchor plate using known materials and techniques with no respective change in function.
Claim 19, FR ‘578 further teaches a connection loop (27 acting as a connection loop), but does not teach wherein the rope couples to the anchor bar using a shackle. However, KR ‘868 teaches a rope coupling to an anchor bar using a connection loop and a shackle 124. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to couple the rope to the anchor bar using a connection loop and a shackle, with the reasonable expectation of coupling the rope to the anchor bar using known materials and techniques with no respective change in function.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of Dodge (US 4542884).
Claim 15, FR ‘578 teaches all the limitations of claim 1, but is silent as to the rope grab being removable from the rope. However, Dodge teaches a rope grab 10 being removable from a rope 40. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the rope grab being removable from the rope, with the reasonable expectation of being able to use various ropes, or to remove the rope more easily from the rope grab, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AU 2011100885 (‘AU ‘885’) (as cited by applicant) in view of FR 2824578 A1 (‘FR ‘578’) (as cited by applicant).
Claim 20, AU ‘885 teaches a silo 10 comprising:
at least one wall 14 extending upward from a base 13 to a roof 12;
a ladder 17 extends from a bottom of the at least one wall to the roof (Fig. 1); and
a fall prevention system (safety rail 18 and safety harness; page 10, lines 20-26).
AU ‘885 does not teach the fall prevention system of claim 1.
However, FR ‘578 teaches the fall prevention system of claim 1 (see rejection of claim 1 as above). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the silo having the fall prevention system of claim 1, with the reasonable expectation of further increasing the safety, using known techniques and methods, with no respective change in function.

Response to Arguments
Applicant’s arguments, in light of the claim amendments filed on 4/20/2022 with respect to the claim objections in the previous Office action have been fully considered and are persuasive. The claim objections of claims 17 and 20 have been withdrawn. 
Rejection of claim(s) 1-3, 16-17 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2824578 A1 (‘FR ‘578’) (as cited by applicant).
Re claim 1, applicant argues that fastener 28 is not for coupling the end of the rope to the rung of the ladder. Applicant’s argument hinges on the term “couple”. The plain meaning of couple is generally understood to mean to associate with or combine. Fastener 28 receives the end of the rope 18 and is located on anchor plate portion 13, which is inserted through rung 107 of the ladder (FR ‘578 Fig. 3). Thus, the fastener 28 plainly couples the end of the rope to the rung of the ladder as claimed and FR ‘578 meets the claim.
Next, applicant argues that FR ‘578 does not teach a rope grab as claimed. However, FR ‘578 explicitly discloses such rope grab in the form of a special eyelet (“a special eyelet sliding along the lifeline when the operator moves on the roof during his activities. In the event of the operator falling, an appropriate device blocks the eyelet on the lifeline to interrupt the fall” machine translation page 1, third paragraph). In response to applicant's argument that the references fail to show certain features of applicant’s rope grab, it is noted that the features upon which applicant relies (i.e., “the rope grab does not move by itself and must be adjusted by the user as they ascend and descend the ladder”; and “any downward force on the rope grab may cause the rope grab to secure unless the user has pressed the handle in the upward direction”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant goes on to argue that FR ‘578 does not teach the roof being nonplanar, as amended. However, the roof of FR ‘578 is inherently nonplanar because it has a peak (FR ‘578 Fig. 2). A nonplanar roof is not an art term and does not import any particular meaning other than the plain meaning. The plain meaning of nonplanar is generally understood to be not planar or not lying in a single plane. One of ordinary skill would recognize that a roof with a peak is a nonplanar roof. Similarly, a roof that is completely flat, like the top surface of a cube, would be understood to be planar. Since, FR ‘578 teaches a roof with a peak, FR ‘578 teaches a nonplanar roof, and FR ‘578 meets the claim.
Claims 2-3, 16-17 and 21-22 stand or fall with claim 1 as above.
Rejection of claims 4, 6, 7, 9 and 10 under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of O’Donnell (US 8511036).
Re claim 4, applicant argues that the combination of FR ‘578 and O’Donnell do not teach the anchor plate being sized to fit across at least two ribs as claimed because the ribs of the corrugated roof of O’Donnell do not provide support for the anchor plate and the anchor plate does not extend across purlins. However, applicant’s claimed ribs are merely recited as “two ribs” without further defining any structural features of such ribs beyond plain meaning. A rib is generally understood to mean a raised piece of material extending across a surface. O’Donnell’s corrugated roof has corrugations that are raised pieces of material that extend across the structure. Thus, O’Donnell meets the plain meaning of ribs as claimed. Further, the ribs of the corrugated roof inherently support the anchor plate because anchor plate is placed directly on the corrugated roof (O’Donnell Fig. 13). Regarding the anchor plate extending across purlins, it is noted that the features upon which applicant relies (i.e., extending across purlins) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Re claim 6, applicant argues that it would not have been obvious to modify the shape of the anchor plate because the prior art references do not teach or suggest use on silo roofs, which are conical in shape. However, it is noted that the features upon which applicant relies (i.e., a silo roof or a roof being conical in shape) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Re claim 9, applicant again argues that the corrugated roof of O’Donnell does not comprise ribs. As noted above, the corrugated roof has ribs under the plain meaning of rib, inherently provides support for the anchor plate because the anchor plate rests directly on the corrugated roof (O’Donnell Fig. 13).
Claims 7 and 10 stand or fall with claim 4 as above.
Rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of O’Donnell (US 8511036) as above and further in view of CA 280436 (‘CA ‘436’) (as cited by applicant).
Re claim 5, applicant again argues that it would not have been obvious to modify the shape of the anchor plate because the prior art references do not teach or suggest use on silo roofs, which are conical in shape. However, it is noted that the features upon which applicant relies (i.e., a silo roof or a roof being conical in shape) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of O’Donnell (US 8511036) as above and further in view of JP 2011174301 (‘JP ‘301’) (as cited by applicant).
Re claim 8, applicant argues yet again that O’Donnell does not teach ribs. As noted above, O’Donnell’s corrugated roof meets the plain meaning of rib as exceedingly broadly claimed.
Rejection of claims 12 and 18 under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant).
Re claim 12, applicant again argues that it would not have been obvious to modify the anchor plate to be integral with the nonplanar roof. However, applicant’s argument again hinges on applicant’s position that the prior art does not teach a silo roof. However, it is noted that the features upon which applicant relies (i.e., a silo roof, or the anchor plate being cast as a single piece of steel or other material) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 18 stands or falls with claim 12 as above.
Rejection of claims 13-14 and 19 under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of KR 101209868 (‘KR ‘868’) (as cited by applicant).
Claims 13-14 and 19 stand or fall with claim 1 as above.
Rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of Dodge (US 4542884).
Claim 15 stands or falls with claim 1 as above.
Rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over AU 2011100885 (‘AU ‘885’) (as cited by applicant) in view of FR 2824578 A1 (‘FR ‘578’) (as cited by applicant).
Claim 20 stands or falls with claim 1 as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635